DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 

Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. 
 

Response to Arguments
35 USC 101
Applicant's arguments filed 12/21/2021 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 9 

These steps cannot be performed as a mental process. In particular, the process of calculating an average unit cost (AUC) value and an average unit retail (AUR) value for items in a similarity cluster and then generating a ratio by comparing changes in trends of the AUR value over time with a trend of the AUC value over time cannot be reasonably performed using mental processes.

Examiner respectfully disagrees. 
Calculating values and comparing changes in trends overtime can be performed in the human mind or by a human using a pen and paper. These limitations clearly fall in the abstract ideal grouping of a mental process. Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

Applicant argues on page 9 

Additionally, tagging each item for which the generated ratio is less than one to flag the each item for negotiation with a supplier to reduce the cost of the tagged each item cannot be reasonably performed by a mental process.

	Examiner respectfully disagrees. 


	
Applicant argues on page 10 

Claim 1 does not recite human activity but is instead directed to a system that explicitly includes a memory, at least one processor, a data storage device, a cost manager component, a description component, a cluster generator, a comparison component, a grouping component, and a recommendation component. None of these features include or are related to organizing or grouping human activity.

Examiner respectfully disagrees. 

The claims deal with retailers, customers, planning store assortments and determining item substitutes and items to negotiate (See para 0001 of Applicant’s specification). This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental economic practices).

Applicant argues on page 10

As amended, claim 1 recites an improvement to the functioning of the computer used to perform "retail-based cost reverse engineering and cost comparisons within item similarity clusters for cost negotiations" by calculating an average unit cost (AUC) value and an average unit retail (AUR) value for items in a similarity cluster, generating a ratio by comparing changes in trends of the A UR value over time with a trend of the AU C value over time, and tagging each item for which the generated ratio is less than one to flag the each item for negotiation with a supplier to reduce the cost of the tagged each item. These steps improve the functioning of the computer by more precisely determining which items in an item similarity cluster should be flagged for negotiation with a supplier by comparing trends to generate a ratio and determining a value for the ratio.



Examiner respectfully disagrees. 

The claims are not solving a technical problem or a business problem. The applicant’s specification in para 0001 talks about the business problem of planning store assortments and selecting suppliers. This is a business problems faced by many retailers today. This has nothing to do with a technical problem. A technical problem and solution is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the claimed invention is merely automating the steps of something that was done without a computer before the technological age. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 


 Applicant argues on page 11 

At Step 2B, a claim is analyzed to determine whether it provides an inventive concept. See 2019 PEG. In particular, a claim should be analyzed to determine whether the claim adds a "specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field".



Examiner respectfully disagrees. 



USC 103
Applicant’s arguments, filed 9/15/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  Examiner withdraws 35 USC 103 rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer storage device.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 11 and similarly claims 1 and 17 recite the limitations of

Analyzing…item description data to generate a combined item description for each item in a set of items, wherein the item description data is associated with items in the set of items in the item assortment; creating… a set of item similarity clusters associated with the set of items; comparing… cost between the set of items within a selected item similarity cluster in the set of item similarity clusters; calculating… an average unit cost (AUC) value and an average unit retail (AUR) value for the items within the selected item similarity cluster; comparing a change in trend of the AUR value over time with a trend of the AUC value over time to generate a ratio for the items within the selected item similarity cluster; building…an item index based on concatenated 4PATENTdescriptions of at least one item in the selected item similarity cluster, wherein the item index is an inverted full text index; grouping…items in the set of items based on quantity and margin values associated with each item and the generated ratio for the items within the selected item similarity cluster; and outputting…a recommended action that tags each item of the items within the selected item similarity cluster for which the generated ratio is less than wherein the tag flags the each item for negotiation with a supplier to reduce the cost of the tagged each item.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of 

The claims also deal with retailers, customers, and determining item substitutes and items to negotiate. This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental economic practices). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, data storage device, and system. These components are recited at a high level of generality, and 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the different groupings the item can go under such as low quantity and low margin group. As another example, the dependent claims further describe how negotiable items are identified, such as with a correlation coefficient based metric.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, memory, processor, output device, data storage device, description component, cluster generator, grouping component, comparison component, and recommendation component. 
Claims 7 recites cost manager component
Claim 11 recites description component, cluster generator, grouping component, comparison component, and output device
Claim 17 recites computer storage devices, cost comparison component
Claim 11 recites method, however method is not considered an additional element. 
Claim 1, 11, and 17 recites cost manager component  
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 00100 and 00103.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00100 and 00103. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Wu et al. (US8140381B1) Discloses a system and method for merchandising decomposition analysis (MDA), useful with stores.
Zhang et al. (US20140100989A1) Discloses a system and method for determining cross-market correlation factors which contribute to a response to a user request for a price.
Agrawal (US20190163805A1)
Klotz (20160179953) Discloses a method that includes receiving a search query containing one or more query terms from a remote device, determining one or more entity types implicated by the search query based on the one or more query terms, and determining an entity score indicating a likelihood that the search query implicates the entity type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MUSTAFA IQBAL/Examiner, Art Unit 3683